      2:18-cv-02621-RMG          Date Filed 11/19/18       Entry Number 18        Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

Jonathan Graham, on behalf of himself and )                 Case No: 2:18-cv-02621-RMG
all others similarly situated,            )
                                          )
                Plaintiff,                )
                                          )
vs.                                       )
                                          )
Hall’s Southern Kitchens, LLC d/b/a High )
Cotton,                                   )
                                          )
                Defendant.                )
                                          )

     DEFENDANT’S RESPONSE IN OPPOSITION TO PLAINTIFF’S MOTION FOR
        CONDITIONAL CLASS CERTIFICATION PURSUAN TO THE FLSA

        Defendant, Hall’s Southern Kitchens, LLC d/b/a High Cotton (“Defendant” or “High

Cotton”), by and through its undersigned counsel, responds in opposition to Plaintiff’s, Jonathan

Graham, on behalf of himself and all others similarly situated (“Plaintiff” or “Graham”), Motion

for Conditional Class Certification Pursuant to the FLSA [ECF No. 12] (“Motion for Conditional

Certification”). While Defendant does not oppose conditional certification of the collective

action as proposed in Plaintiff’s Motion for Conditional Certification,1 Plaintiff’s proposed form

of Notice and Notice Program are objectionable and should be revised, as discussed herein.

I.     Defendant Does Not Oppose Conditional Certification of the Collective Action

       As noted in Plaintiff’s Motion for Conditional Certification, “[c]ollective action

certification occurs in two stages: the ‘notice stage’ and an optional final stage.” Turner v. BFI


1
   Defendant disputes many of the factual and legal allegations contained in the
“BACKGROUND” and “FACTS” sections of Plaintiff’s Motion for Conditional Certification.
For the purposes of the Court’s consideration of the present motion, Defendant will not address
these factual and legal disputes, but reserves its right to do so at a later stage of this litigation,
including but not limited to in a motion for summary judgment, motion to decertify the collective
action, and/or response in opposition to any motion for class certification.

                                             Page 1 of 7
FPDOCS 34702459.4
      2:18-cv-02621-RMG          Date Filed 11/19/18       Entry Number 18         Page 2 of 7




Waste Servs., LLC, 268 F. Supp. 3d 831, 840 (D.S.C. 2017). “During the ‘notice stage,’ . . . the

court reviews the pleadings and affidavits to determine whether plaintiffs have sufficiently

demonstrated that they are ‘similarly situated’ to other putative members in an FLSA action.”

Id. at 840-41 (citing Steinberg v. TQ Logistics, Inc., 2011 WL 1335191, at *1 (D.S.C. Apr. 7,

2011)). “If the court finds that the proposed class members are ‘similarly situated,’ the court will

conditionally certify the class and permit notice.” Id. at 841. “At the notice stage, plaintiffs

must simply demonstrate that there is ‘some identifiable factual nexus which binds the named

plaintiffs and the potential class members together.’” Id. (quoting Heagney v. Eur. Am. Bank,

122 F.R.D. 125, 127 (E.D.N.Y. 1988); Morgan v. Family Dollar Stores, Inc., 551 F.3d 1233,

1260 (11th Cir. 2008) (“[P]laintiff has the burden of showing a ‘reasonable basis’ for his claim

that there are other similarly situated employees.”).

       “The second stage of collective action certification occurs after discovery if the defendant

moves for decertification.” Id. “It is during this stage that the court applies a ‘heightened fact-

specific standard to the ‘similarly situated’ analysis.” Id.

       As noted above, Defendant does not oppose conditional certification of the collective

action as proposed in Plaintiff’s Motion for Conditional Certification. However, Defendant

reserves its right to move to challenge final certification, decertify the collective action, and/or to

oppose any forthcoming motion for class certification at a later stage of the litigation.

II.    The Proposed Form of Notice and Notice Program Are Objectionable

       Although Defendant is not opposing conditional certification, the form of Notice and

Notice Program proposed by Plaintiff are objectionable and should be revised. “[D]istrict courts

have discretion, in appropriate cases, to implement 29 U.S.C. § 216(b) . . . by facilitating notice

to potential plaintiffs.” Regan v. City of Charleston, S.C., C/A No. 13-3046-PMD, 2014 WL



                                             Page 2 of 7
FPDOCS 34702459.4
      2:18-cv-02621-RMG         Date Filed 11/19/18      Entry Number 18        Page 3 of 7




3530135, at *7 (D.S.C. July 16, 2014) (quoting Hoffmann-LaRoche Inc. v. Sperling, 493 U.S.

165, 169, 110 S.Ct. 482, 107 L.Ed.2d 480 (1989)). “In facilitating such notice under the FLSA,

courts also have ‘broad discretion regarding the ‘details’ of the notice sent to potential opt-in

plaintiffs.’” Id. (quoting Butler v. DirectSAT USA, LLC, 876 F. Supp. 2d 560, 574 (D. Md.

2012)).     “Neither the statute, nor other courts have specifically outlined what form court-

authorized notice should take nor what provisions the notice should contain.” Id. (quoting

Moore v. Eagle Sanitation, Inc., 276 F.R.D. 54, 60 (E.D.N.Y. 2011)).

          A.    Proposed Form of Notice is Objectionable.

                1.     Notice improperly directs individuals to join lawsuit.

          In the first sentence of the proposed Notice, Plaintiff improperly directs putative

collective action members to “[p]lease mail this Consent form to the Plaintiffs’ attorneys using

the enclosed envelope.” This language, particularly in the very first sentence read by putative

collective action members, is unduly coercive.       The purpose of the Notice is to inform

individuals about the lawsuit and to provide them the option to join the lawsuit. Plaintiff’s

proposed language directing individuals to mail in the Consent form is, therefore, inappropriate

and should be stricken from the Notice. See Regan, 2014 WL 3530135, at *8 (rejecting language

that “may be misleading or unduly coercive.”).

                2.     Notice improperly directs individuals to contact Plaintiff’s counsel.

          In Section 9 of the proposed Notice, “Can High Cotton fire me or take other action

against me because I am part of this case?”, the proposed Notice states “[i]f you have any

questions about this, contact Falls Legal, LLC at the telephone number or address listed on the

last page of this Notice.”     This Court has rejected such language previously because it

improperly encourages employees to call Plaintiff’s counsel. See Moodie v. Kiawah Island Inn



                                           Page 3 of 7
FPDOCS 34702459.4
      2:18-cv-02621-RMG          Date Filed 11/19/18       Entry Number 18         Page 4 of 7




Co., LLC, No. 15-1097-RMG, 2015 WL 12805169, at *5 (D.S.C. July 27, 2015). Therefore, the

last sentence of Section 9 should be stricken from the Notice.

                 3.    Notice fails to fully inform individuals of participation obligations.

        In Section 15 of the proposed Notice, “How and when will the Court decide who is

right?”, the proposed Notice states only that “[w]hile the Lawsuit is pending, you may be

required to provide information or participate in the Lawsuit.” However, this language fails to

adequately inform putative members of the collective action of the potential obligations

associated with joining this lawsuit, including: producing documents; responding to written

discovery requests; appearing for a deposition under oath; and being called to testify as a witness

at trial.    Judge Duffy has previously amended proposed Notices to include this additional

language. See, e.g., Regan, 2014 WL 3530135, at *9 (“As noted by the court in Byard, “[c]ourts

‘routinely accept[]’ text notifying potential plaintiffs ‘of the possibility that they will be required

to participate in discovery and testify at trial.’”) (quoting Byard v. Verizon West Virginia, Inc.,

287 F.R.D. 365, 375 (N.D.W. Va. 2012)); Butler, 876 F. Supp. 2d at 575 (modifying proposed

notice to advise potential plaintiffs of possibility of having to participate in discovery process

and at trial)). Therefore, Section 15 of the Notice should be revised to include a full description

of the potential obligations associated with joining this lawsuit.

        B.       Proposed Notice Program is Objectionable.

                 1.    Multiple methods of sending notice are duplicative and unnecessary.

        Plaintiff proposes sending notice to putative members of the collective action via three

separate means: U.S. Mail, e-mail, and posting. Such repetitive notification should not be

permitted, “because it may unnecessarily ‘stir up litigation’ or improperly suggest the Court’s

endorsement of Plaintiff’s claims.” Fenley v. Wood Grp. Mustang, Inc., No. 15-326, 2016 WL



                                             Page 4 of 7
FPDOCS 34702459.4
      2:18-cv-02621-RMG         Date Filed 11/19/18       Entry Number 18       Page 5 of 7




1059681, at *7 (S.D. Ohio Mar. 17, 2016); see also Moseman v. U.S. Bank Nat’l Assoc., No. 17-

481, 2018 WL 3616864, at *2 (W.D.N.C. June 12, 2018) (rejecting request to send U.S. Mail

and “duplicative notice by email” as inappropriate); Ganci v. MBF Inspection Servs., Inc., No.

15-2959, 2016 WL 5104891, at *3 (S.D. Ohio Sept. 20, 2016) (“[c]ourts generally approve only

a single method for notification unless there is a reason to believe that method is ineffective.”).

Therefore, the Court should limit Notice to U.S. Mail and permit email notice only where the

Notice sent via U.S. Mail is returned as undeliverable.

               2.      Posting in the restaurant should not be permitted.

       The Court should reject Plaintiff’s request that the Notice be posted at High Cotton. Such

notice is likely to “increas[e] workplace tension” and there is no evidence that traditional, mailed

notice will be ineffective, especially to Defendant’s current employees for whom Defendant “is

most likely to have up-to-date contact information.” Regan, 2014 WL 3530135, at *11; see also

Curtis v. Time Warner Entm’t-Advance/Newhouse P’ship, No. 12-2370-JFA, 2013 WL 1874848,

at *8 (D.S.C. May 3, 2013) (rejecting posting where plaintiffs “have not explained why notice by

mail and/or telephone is insufficient”); McCoy v. RP, Inc., No. 14-3171-PMD, 2015 WL

6157306, at *8 (D.S.C. Oct. 19, 2015) (rejecting notice posting in restaurants). Plaintiff here

makes no attempt to argue that sending Notice by mail would be insufficient. In fact, the only

individuals who would see the posting are current employees, for whom High Cotton has current

contact information. Therefore, posting should not be permitted.

               3.      Electronic signatures on consent forms should not be permitted.

       In conjunction with his request for electronic notice, Plaintiff asks that putative members

of the collective action be permitted to electronically sign their opt-in consent forms using

DocuSign. Courts have typically permitted this only in unusual circumstances, which there is no



                                            Page 5 of 7
FPDOCS 34702459.4
       2:18-cv-02621-RMG         Date Filed 11/19/18      Entry Number 18        Page 6 of 7




evidence of here. Compare Graham v. Jet Specialty, Inc., No. 15-135, 2016 WL 154846 (W.D.

Tex. Jan. 11, 2016) (rejecting electronic notice and e-signatures because “plaintiff has not

alleged any facts suggesting that potential plaintiffs’ last known addresses would be insufficient

to send notice to potential plaintiffs”), adopted, 2016 WL 7479956 (W.D. Tex. May 11, 2016),

with Landry v. Swire Oilfield Servs., LLC, No. 16-621, 2017 WL 1709695 (D.N.M. May 2,

2017) (permitting electronic notification and signatures where class members were oilfield

laborers working at remote sites); Bland v. Calfrac Well Servs. Corp., No. 2:12-CV-01407, 2013

WL 4054594, at *3 (W.D. Pa. Aug. 12, 2013) (employers were field operators and supervisors,

who spent significant amounts of time out in the field or residing at remote locations (“man

camps”) away from home); White v. Integrated Elec. Techs., Inc., No. 12-359, 2013 WL

2903070, at *9 (E.D. La. June 13, 2013) (allowing notification via email and electronic

signatures for opt-in plaintiff satellite television technicians because class members were

“technologically sophisticated.”).

        Plaintiff has failed to articulate any special need for the use of electronic signatures, and

there is no evidence to suggest that employee mailing addresses on file with Defendant are

inaccurate. Plaintiff and the FLSA class he seeks to represent are restaurant workers, not a

population working in distant or remote locations. There is no justification for using electronic

signatures here, and their use should be rejected.

III.    Conclusion

        For the foregoing reasons, Defendant does not oppose conditional certification of the

collective action as proposed in Plaintiff’s Motion for Conditional Certification. Defendant

requests that the Court amend the proposed Notice and Notice Program as set forth herein.




                                            Page 6 of 7
FPDOCS 34702459.4
      2:18-cv-02621-RMG      Date Filed 11/19/18       Entry Number 18      Page 7 of 7




                                          Respectfully submitted,

                                          FISHER & PHILLIPS LLP

                                   By:    s/ Nicole P. Cantey
                                          George A. Reeves III (FID 9701)
                                          greeves@fisherphillips.com
                                          Nicole P. Cantey (FID 6551)
                                          ncantey@fisherphillips.com
                                          Matthew R. Korn (FID 11579)
                                          mkorn@fisherphillips.com
                                          1320 Main Street, Suite 750
                                          Columbia, South Carolina 29201
                                          Phone: (803) 255-0000
                                          Fax: (803) 255-0202

                                          ATTORNEYS FOR DEFENDANT

Dated this 19th day of November 2018.




                                         Page 7 of 7
FPDOCS 34702459.4
